Citation Nr: 0719045	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-29 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an effective date earlier than September 8, 
2003, for the grant of service connection for psychiatric 
disability.

Entitlement to a rating in excess of 50 percent for 
psychiatric disability, classified as obsessive compulsive 
disorder, generalized anxiety disorder, depression and 
attention deficit hyperactivity disorder.

Entitlement to service connection for residuals of gall 
bladder removal, to include as due to undiagnosed illness or 
medically unexplained chronic multisymptom illness.

Entitlement to service connection for irritable bowel 
syndrome, to include as due to undiagnosed illness or 
medically unexplained chronic multisymptom illness.

Entitlement to service connection for disability manifested 
as joint pain, to include as due to undiagnosed illness or 
medically unexplained chronic multisymptom illness.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
August 1993, to include service in the Southwest Asia theatre 
of operations during the Persian Gulf War.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.

The Board notes that in September 2005, the veteran's 
representative submitted a letter stating his wish to 
withdraw his claims for service connection for alcoholism, 
service connection for asbestos exposure, and for entitlement 
to a total rating based on individual unemployability due to 
service connected disabilities (TDIU).  In January 2007, the 
veteran's representative submitted a letter stating that the 
veteran wished to withdraw his claims involving the following 
issues:  hearing loss, headaches, alcoholism, tinnitus, and 
TDIU.  Therefore, the claims are considered withdrawn.

After the case was certified on appeal, the veteran submitted 
additional evidence along with a waiver of first 
consideration of such evidence by the RO.  Therefore, the 
Board can proceed with the appeal.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a 
psychiatric disability was not received within one year of 
the veteran's discharge from service or until August 22, 
2003; the veteran's service-connected psychiatric disability 
developed prior to August 22, 2003.

2.  The veteran's psychiatric disability is productive of 
occupational and social impairment that most nearly 
approximates reduced reliability and productivity. 

3.  A gall bladder disorder was not present in service, and 
the removal of the veteran's gall bladder subsequent to 
service was not required because of an undiagnosed illness or 
medically unexplained chronic multisymptom illness, nor is 
there any other connection between the gall bladder removal 
and the veteran's active service.

4.  The veteran has never been diagnosed with irritable bowel 
syndrome.

5.  The veteran does not have a disability manifested by 
joint pain.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 22, 2003, 
but not earlier, for the grant of service connection for 
psychiatric disability have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2006).

2.  The criteria for an evaluation in excess of 50 percent 
for psychiatric disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic 
Codes 9201-9440 (2006).

3.  Residuals of gall bladder removal were not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.317 (2006).

4.  Irritable bowel syndrome was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

5.  Disability manifested as joint pain was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in October 2003, October 2004, July 2005, and March 
2006.  The July 2005 letter informed the appellant that he 
should submit any pertinent evidence in his possession.  The 
March 2006 letter provided notice of the type of evidence 
required to establish a disability rating and effective date.   

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in December 2006.  There is 
no indication or reason to believe that the ultimate decision 
of the originating agency on any of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Analysis

I.  Earlier Effective Date Claim

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155(a) (2006).

The veteran claims that the effective date for the award of 
service connection for psychiatric disability should be 
August 13, 1993, because he originally had symptoms of 
anxiety and obsessive compulsive disorder in 1994 and because 
he originally submitted his claim in 1993.

First, the Board notes that although the veteran did submit a 
claim in 1993, that claim was for service connection for 
prostratitis, hearing loss, residuals of a fracture of the 
right hand, and post-operative residuals of a hernia only.  
The veteran did not submit a claim for service connection for 
any psychiatric disability whatsoever, at any time in 1993, 
or within one year of his discharge from active service.  

The record reflects that the veteran's first claim for 
service connection for psychiatric disability was received by 
VA on August 22, 2003.  Consequently, August 22, 2003, is the 
appropriate effective date for service connection.

II.  Increased Rating Claim 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Generalized anxiety disorder, obsessive compulsive disorder, 
dysthymic disorder and other psychiatric disorders are 
evaluated under the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.  A 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Various lay statements provided by the veteran's coworker and 
spouse indicate that the veteran is easy to startle, is 
constantly anxious, has memory loss, and is unable to 
concentrate and complete tasks, which has caused him to miss 
deadlines and appointments at work and otherwise.  

VA mental health progress notes from March 2003 to October 
2004 note that the veteran was pleasant, composed, and alert, 
and that his thinking was coherent and organized.  Mental 
status exam was unremarkable during this time period, and the 
veteran was doing well on medication.  Consistently 
throughout this time period, there were no signs of 
irritability, anger, anxiety, panic, or depression.  

According to the April 2004 and March 2005 VA examination 
reports, the veteran was cooperative, well-groomed, and 
appropriate.  His speech was relevant, coherent, and 
productive; at times it was somewhat pressured and rapid.  
His thought processes were rational and goal directed.  There 
was no evidence of hallucinations or delusions.  There was no 
evidence of phobias.  

At the April 2004 exam the veteran began counting the slats 
on the Venetian blinds; however, the examiner did not 
independently notice it and stated that it was not 
particularly disruptive.  At the March 2005 exam, there was 
evidence of compulsive counting during the exam.  The veteran 
acknowledged that he was counting door hinges, floor tiles, 
and parts of the examiner's glasses.  He stated that he does 
this automatically and cannot stop it.  During both 
examinations, the veteran's short-term memory and 
concentration were generally intact; however, the examiner 
opined that it is likely that with more complex tasks the 
veteran experiences significant disruptions in his ability to 
focus due to OCD symptoms.  At the March 2005 exam the 
veteran reported that his ability to focus at work has been 
further impaired since the last exam.  

At both exams moderate anxiety was noted.  In April 2004 he 
seemed to relax somewhat as the exam progressed, but in March 
2005, his mood was moderately anxious throughout the exam.  
During both exams the veteran was restless and fidgety.  In 
the March 2005 exam report the examiner remarked that the 
veteran's presentation was similar to his presentation a year 
ago, when the examiner saw the veteran for the first time.  
During both examinations the veteran's affect was 
appropriate, with a full range noted.  In March 2005, the 
examiner opined that in the past year, the veteran's 
generalized anxiety disorder has increased in severity; he 
has more or less constant tension and anxiety, feelings of 
recurring distress, excessive worry and apprehension, marked 
irritability, and ongoing sleep problems.  In March 2005 the 
veteran reported that marital tension has increased these 
symptoms.  

The March 2005 exam report notes that veteran also has 
recurring symptoms related to his obsessive compulsive 
disorder, which can be quite disruptive to his functioning, 
causing marked disruptions in his ability to carry out work 
related duties as a civil engineer.  The March 2005 exam 
report also notes that he is prone to recurrent obsessions.  
He will get an idea in his head and it will remain fixed.  He 
will then obsess about it for hours or days, which is quite 
disruptive.  

In the March 2005 exam report, the examiner stated that there 
are no severe impairments regarding the veteran's basic 
competence to maintain himself independently in the community 
and carry out activities of daily living.  When his anxiety 
and OCD symptoms flare up, he will become quite withdrawn and 
reclusive.  He can care for his own needs and is for the most 
part able to do simple household chores, although his OCD 
symptoms may make this difficult.  His anxiety symptoms have 
exacerbated and have resulted in an increase in overall 
distress, social discomfort, irritability and sleep problems.  
There is also evidence of a significant increase in 
occupational impairment related to psychiatric symptoms.  The 
veteran's GAF score was 70 in April 2004 and 60 in March 
2005.

An August 2005 VA mental health progress note states that 
mental status exam remained normal; the veteran did not 
appear irritable, anxious, panicky, or depressed.  Overall, 
the assessment was "the veteran seems fine at this time."  
The veteran was directed to follow up several times a year 
for medication monitoring purposes.  

It is clear from the VA progress notes and the reports of the 
two VA medical examinations that the general anxiety disorder 
component of the service-connected psychiatric disability has 
increased in severity.  In addition, the veteran's GAF score 
dropped by 10 points, going from 70 at the April 2004 exam to 
60 at the March 2005 exam.  However, a score of 60 still 
represents only moderate symptoms, and the VA examiner stated 
that there were no severe impairments due to psychiatric 
disability.  Although the veteran exhibits some of the 
disability factors associated with a 70 percent rating such 
as near continuous anxiety, unprovoked irritability, and 
difficulty adapting to stress, he does not exhibit suicidal 
ideation, intermittently illogical, obscure, or irrelevant 
speech, spatial disorientation, or neglect of personal 
hygiene.  Most importantly, his occupational and social 
impairment does not more nearly approximate the deficiencies 
in most areas such as work, family relations, judgment, or 
mood, required for a 70 percent rating, than the reduced 
reliability and productivity contemplated by the assigned 
rating.  Accordingly, the veteran's psychiatric disability is 
appropriately rated as 50 percent disabling.  

In reaching this conclusion, the Board has considered the 
benefit-of-the- doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.



III.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2011.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include joint pain and gastrointestinal 
signs or symptoms.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 
C.F.R. § 3.317 (2007).

The extension of the presumptive period to December 31, 2011, 
became effective December 18, 2006.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he is entitled to service 
connection for residuals of gall bladder removal, irritable 
bowel syndrome, and disability manifested by joint pain, to 
include as a result of undiagnosed illness.  

Although service medical records show that the veteran did 
complain of gastrointestinal symptoms such as vomiting and 
diarrhea in December 1990, the diagnosis was gastroenteritis, 
and it was an isolated incident.  There is no other medical 
evidence of any gastrointestinal problems in service, no 
diagnosis of irritable bowel syndrome, and no evidence 
whatsoever relating to a gall bladder disorder or joint pain.  
The separation examination report is also negative for any of 
the aforementioned disorders.  Although the post-service 
medical evidence notes that the veteran underwent gall 
bladder removal surgery in April 2001, the surgery was 
required because of recurrent biliary colic due to gall 
stones.  It was not required because of an undiagnosed 
illness or medically unexplained multisymptom complex or 
because of any disease or injury incurred in or aggravated by 
service.  Moreover, there is no post-service medical evidence 
whatsoever of irritable bowel syndrome, and there is no 
medical or objective evidence of any disability manifested by 
joint pain.  

Accordingly, service connection is not warranted for any of 
these claimed disabilities.  In reaching this conclusion, the 
Board has considered the-benefit-of-the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable to these claims.  


ORDER

Entitlement to an effective date of August 22, 2003, but not 
earlier, for the grant of service connection for psychiatric 
disability, is granted, subject to the criteria applicable to 
the payment of monetary benefits.

Entitlement to an increased rating for psychiatric disability 
is denied.

Entitlement to service connection for residuals of gall 
bladder removal, to include as due to undiagnosed illness or 
medically unexplained chronic multisymptom illness, is 
denied.

Entitlement to service connection for irritable bowel 
syndrome, to include as due to undiagnosed illness or 
medically unexplained chronic multisymptom illness, is 
denied.

Entitlement to service connection for joint pain, to include 
as due to undiagnosed illness or medically unexplained 
chronic multisymptom illness, is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


